. Case 6:16-cV-01374-RBB-G.]K Document 25 Filed 01/03/19~ Page 1 of 3 Page|D 234

\ l '...J

a ____ __._

1N THE UNITED sTATEs DisTRICT coURr
FoR THE MIDDLE Disriucr oF F_Loi;m% ,_ ;_
oRLANDo DivlsloN ;';- 0 ' l’ ~"" “’

UNITED STATES OF AMERICA
ex rel. JONATHAN MONTES de OCA,

Plaintil¥s,
vs. Case no. 6:16-cv~1374~0rl-37GJK

CONWAY LAKES NC, LLC FILED UNDER SEAL
d/ b/ a CONWAY LAKES HEALTH

AND REHABILITATION CENTER;

CLEAR CHOICE HEALTHCARE, LLC;

GEOFFREY FRASER;

JEFFREY CLEVELAND and

MATTHEW FILE,

Defendants.
/

 

TH]E UNITED STATES’ NOTICE OF SETTLEMENT AND
MOTION TO DISMISS FOR PU'RPOSES OF SETTLEMENT

Pursuant to Middle District of Florida Local Rule 3.08(a), Plaintit‘f, the United
States of America, hereby notifies this Court that the parties have agreed to settle this
matter. The settlement agreement between the parties contemplates that Defendants
make multiple payments to the United States, With the final payment due in 270 days
(nine months) after the execution of the settlement agreement The agreement Was
signed effective December 31, 2018. The agreement provides that, upon receipt of
the settlement payments,

the United States and Relator shall promptly sign and file in the Civil

Action a Joint Stipulation of Dismissal of the Civil Action pursuant to

Rule 4l(a)(l), With prejudice as to Relator, and With prejudice as to the
United States for the Covered Conduct and without prejudice as to the

545

. Case 6:16-cV-Ol374-RDB-GJK Document 25 Filed 01/03/,219\ Page 2 of 3 Page|D 235

remainder of the complaint, and without costs.

The United States anticipates that, upon receipt of the final payment as contemplated
in the settlement agreement, the United States and Relator Will file a joint stipulation
of dismissal of the qui ram complaint in this matter.

Therefore, pursuant to Middle District of Florida Local Rule 3.08(b), the
United States requests that the Court dismiss this matter without prejudice and
administratively close the tile and that the Court order that the dismissal is subject to
the right of any party to move the Court Within one year of the Court’s order to
reopen the case. The United States requests that the Court retain jurisdiction to
enforce the settlement agreement The United States further requests that this Notice
and Motion be unsealed (along with the Relator’s Complaint, the United States’
Notice of Election to Intervene in Part, and the Court’s Order dated October 3, 2018,
as specified in the terms of the Court’s October 3, 2018 Order). The United States
requests that all other papers or Orders on file in this action remain under seal.

A proposed order accompanies this notice.

, Case 6:16-cV-Ol374-RB'B-G.]K Document 25 Filed 01/03/3:‘9- Page 3 of 3 Page|D 236

Dated: January _;, 2019 Respectfully Submitted,

MARIA CHAPA LOPEZ
United States Attorney

  
 

stant U.S. Attorney

lorida Bar No. 0071497

Office of the United States Attorney
Middle District of Florida

400 West Washington St., Suite 3100
Orlando, FL 32801

Tele. (407) 648-7500

Fax (407) 648-7588

J eremy.Bloor@usdoj. gov

CERTIFICATE OF SERVICE
I hereby certify that on this Zday of January, 2019, true and correct copies
of the foregoing United States’ Notice of Settlement and Motion to Dismiss for
Purposes of Settlement were served by first-class mail, first class postage pre-paid,
upon the following counsel of record:

J'ohn Yanchunis

l\/lorgan & Morgan Breanna L. Peterson, Trial Attorney
201 North Franklin Street, 7th Floor U.S. Department of Justice
Tampa, FL 33602 Commercial Litigation Branch
Civil Division
James D. Young P.O. Box 261
Morgan & Morgan Ben Franklin Station
76 S. Laura Street, Suite 1100 Washington, DC 20044

Jacksonville, FL 32202

ere . Blo r
tant United States Attorney
3

 

